                                                                 MEMO ENDORSED
         Case 1:20-cv-04825-KPF Document 25 Filed 10/29/20 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
THE CHEFS’ WAREHOUSE INC.,

                        Plaintiff,
                                                        Case No.: 1:20-cv-04825(KPF)(SLC)
       vs.

EMPLOYERS INSURANCE COMPANY OF
WAUSAU,

                        Defendant.

             CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER

       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the

Court having found that good cause exists for the issuance of an appropriately tailored

confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information

and documents exchanged by the Parties in connection with the pre-trial phase of this action:

1.     PURPOSES AND LIMITATIONS

       Disclosure and discovery activity in this action are likely to involve production of

privileged, confidential, proprietary, and private information, for which special protection from

public disclosure and use, for any purpose other than prosecuting this litigation, may be warranted.

Examples of confidential information that the parties may seek to protect from unrestricted or

unprotected disclosure include without limitation:

             (a)   Information that is the subject of a contractual non-disclosure or
                   confidentiality agreement or obligation, and/or Protective Order issued in
                   another case;
             (b)   The names, or other information tending to reveal the identity of a party’s
                   direct and indirect suppliers, distributors, and/or customers;
         Case 1:20-cv-04825-KPF Document 25 Filed 10/29/20 Page 2 of 18




              (c)    Agreements with third-parties, including supply agreements and/or sales
                     agreements;
              (d)    Information related to budgets, sales, profits, costs, margins, licensing of
                     technology, product pricing, or other internal financial/accounting
                     information, including non-public information related to financial condition
                     or performance and income or other non-public tax information;
              (e)    Information related to internal operations including personnel information;
              (f)    Information related to past, current and future market analyses and business
                     and marketing development, including plans, strategies, forecasts and
                     competition;
              (g)    Trade secrets (as defined by the jurisdiction in which the information is
                     located); and
              (h)    Any personally identifying information such as social security numbers,
                     financial account numbers, passwords, and information that may be used for
                     identity theft.
        The Parties acknowledge that this Order does not confer blanket protections on all

disclosures or responses to discovery and that the protection it affords from public disclosure and

use extends only to the limited information or items that are entitled to confidential treatment under

the applicable legal principles.

2.      DEFINITIONS

        2.1         Challenging Party:   a Party or Non-Party that challenges the designation of

information or items under this Order.

        2.2         “CONFIDENTIAL” Information or Items: information (regardless of how it is

generated, stored, or maintained) or tangible things that qualify for protection under Federal Rule

of Civil Procedure 26(c).

        2.3         Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

well as their support staff).


                                                  -2-
         Case 1:20-cv-04825-KPF Document 25 Filed 10/29/20 Page 3 of 18




       2.4     Designating Party: a Party or Non-Party that designates information or items that

it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

       2.5     Disclosure or Discovery Material: all items or information, regardless of the

medium or manner in which it is generated, stored, or maintained (including, among other things,

testimony, transcripts, and tangible things), that are produced or generated in disclosures or

responses to discovery in this matter.

       2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

consultant in this action.

       2.7     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

less restrictive means.

       2.8     House Counsel: attorneys who are employees of a Party to this action. House

Counsel does not include Outside Counsel of Record or any other outside counsel.

       2.9     Non-Party: any natural person, partnership, corporation, association, or other legal

entity not named as a Party to this action.

       2.10    Outside Counsel of Record: attorneys who are not employees of a Party to this

action but are retained to represent or advise a Party to this action, and have appeared in this action,

on behalf of that Party or are affiliated with a law firm, which has appeared on behalf of that Party.

       2.11    Party: any party to this action, including all of its officers, directors, employees,

consultants, retained experts, and Outside Counsel of Record (and their support staffs).



                                                 -3-
           Case 1:20-cv-04825-KPF Document 25 Filed 10/29/20 Page 4 of 18




       2.12      Producing Party: a Party or Non-Party that produces Disclosure or Discovery

Material in this action.

       2.13      Professional Vendors: persons or entities that provide litigation support services in

connection with this lawsuit (e.g., photocopying, videotaping, translating, preparing exhibits or

demonstrations, and organizing, storing, or retrieving data in any form or medium) and their

employees and subcontractors, who are providing such support services in connection with this

lawsuit.

       2.14      Protected Material: any Disclosure or Discovery Material that is designated as

“CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

       2.15      Receiving Party: a Party that receives Disclosure or Discovery Material from a

Producing Party.

3.         SCOPE

           The protections conferred by this Stipulation and Order cover not only Protected Material

(as defined above), but also (1) any information copied or extracted from Protected Material; (2)

all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

However, the protections conferred by this Stipulation and Order do not cover the following

information: any information that is in the public domain at the time of disclosure to a Receiving

Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

publication not involving a violation of this Order, including becoming part of the public record

through trial or otherwise; and (b) any information obtained by the Receiving Party after the

disclosure from a source who obtained the information lawfully and under no obligation of

confidentiality to the Designating Party.


                                                 -4-
         Case 1:20-cv-04825-KPF Document 25 Filed 10/29/20 Page 5 of 18




4.      DURATION

        Even after final disposition of this litigation, the confidentiality obligations imposed by

this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

including the time limits for filing any motions or applications for extension of time pursuant to

applicable law.

5.      DESIGNATING PROTECTED MATERIAL

        5.1       Exercise of Restraint and Care in Designating Material for Protection.

        Each Party or Non-Party that designates information or items for protection under this

Order must take care to limit any such designation to specific material that qualifies under the

appropriate standards. To the extent it is practical to do so, the Designating Party must designate

for protection only those parts of material, documents, items, or oral or written communications

that qualify – so that other portions of the material, documents, items, or communications for which

protection is not warranted are not swept unjustifiably within the ambit of this Order.

       Mass, indiscriminate, or routinized designations are prohibited. Designations that are

shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

unnecessarily encumber or retard the case development process or to impose unnecessary expenses

and burdens on other parties) expose the Designating Party to sanctions.

       If it comes to a Designating Party’s attention that information or items that it designated

 for protection do not qualify for protection at all or do not qualify for the level of protection




                                                 -5-
         Case 1:20-cv-04825-KPF Document 25 Filed 10/29/20 Page 6 of 18




initially asserted, that Designating Party must promptly notify all other Parties that it is

withdrawing the mistaken designation.

       Any Party or Non-Party may challenge a designation of confidentiality at any time pursuant

to the requirements in section 6. (CHALLENGING CONFIDENTIALITY DESIGNATIONS) of

the Protective Order.

       5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

(see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

designated before the material is disclosed or produced.

       Designation in conformity with this Order requires:

               (a) for information in documentary form (e.g., paper or electronic documents, but

excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” to each page that contains protected material. If only a portion or portions of the material

on a page qualifies for protection, the Producing Party also must clearly identify the protected

portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each

portion, the level of protection being asserted.

               A Party or Non-Party that makes original documents or materials available for

inspection need not designate them for protection until after the inspecting Party has indicated

which material it would like copied and produced.           During the inspection and before the

designation, all of the material made available for inspection shall be deemed “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the

documents it wants copied and produced, the Producing Party must determine which documents,


                                                   -6-
         Case 1:20-cv-04825-KPF Document 25 Filed 10/29/20 Page 7 of 18




or portions thereof, qualify for protection under this Order. Then, before producing the specified

documents, the Producing Party must affix the appropriate legend (“CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains

Protected Material. If only a portion or portions of the material on a page qualifies for protection,

the Producing Party also must clearly identify the protected portion(s) (e.g., by making

appropriate markings in the margins) and must specify, for each portion, the level of protection

being asserted.

               (b) for testimony given in deposition or in other pretrial or trial proceedings, that

the Designating Party identify on the record, before the close of the deposition, hearing, or other

proceeding, all protected testimony and specify the level of protection being asserted. When it is

impractical to identify separately each portion of testimony that is entitled to protection, and it

appears that substantial portions of the testimony may qualify for protection, the Designating Party

may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

to have up to 21 days to identify the specific portions of the testimony as to which protection is

sought and to specify the level of protection being asserted. Only those portions of the testimony

that are appropriately designated for protection within the 21 days shall be covered by the

provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at

the deposition or up to 21 days afterwards if that period is properly invoked, that the entire

transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.”

                  Parties shall give the other Parties notice if they reasonably expect a deposition,

hearing or other proceeding to include Protected Material, so that the other Parties can ensure that

only authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”



                                                 -7-
         Case 1:20-cv-04825-KPF Document 25 Filed 10/29/20 Page 8 of 18




(Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

– ATTORNEYS’ EYES ONLY.”

               Transcripts containing Protected Material shall have an obvious legend on the title

page that the transcript contains Protected Material, and the title page shall be followed by a list

of all pages (including line numbers as appropriate) that have been designated as Protected Material

and the level of protection being asserted by the Designating Party. The Designating Party shall

inform the court reporter of these requirements. Any transcript that is prepared before the

expiration of a 21-day period for designation shall be treated during that period as if it had been

designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless

otherwise agreed. After the expiration of that period, the transcript shall be treated only as actually

designated.

               (c) for information produced in some form other than documentary and for any

other tangible items, that the Producing Party affix in a prominent place on the exterior of the

container or containers in which the information or item is stored the legend “CONFIDENTIAL”

or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of

the information or item warrant protection, the Producing Party, to the extent practicable, shall

identify the protected portion(s) and specify the level of protection being asserted.

       5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

designate qualified information or items does not, standing alone, waive the Designating Party’s

right to secure protection under this Order for such material. Upon timely correction of a

designation, the Receiving Party must make reasonable efforts to assure that the material is treated

in accordance with the provisions of this Order.



                                                 -8-
         Case 1:20-cv-04825-KPF Document 25 Filed 10/29/20 Page 9 of 18




6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

       6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

challenge a confidentiality designation by electing not to mount a challenge promptly after the

original designation is disclosed.

       6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

process by providing written notice of each designation it is challenging and describing the basis

for each challenge. To avoid ambiguity as to whether a challenge has been made, the written notice

must recite that the challenge to confidentiality is being made in accordance with this specific

paragraph of the Protective Order. The parties shall attempt to resolve each challenge in good

faith and must begin the process by conferring directly (by telephone or in person; other forms of

communication are not sufficient) within 14 days of the date of service of notice. In conferring,

the Challenging Party must explain the basis for its belief that the confidentiality designation was

not proper and must give the Designating Party an opportunity to review the designated material,

to reconsider the circumstances, and, if no change in designation is offered, to explain the basis for

the chosen designation. A Challenging Party may proceed to the next stage of the challenge

process only if it has engaged in this meet and confer process first or establishes that the

Designating Party is unwilling to participate in the meet and confer process in a timely manner.

       6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

intervention, the parties shall seek to resolve the dispute in accordance with Judge Katherine P.

Failla’s Individual Rules of Practice in Civil Cases. When attempts to resolve discovery issues



                                                -9-
         Case 1:20-cv-04825-KPF Document 25 Filed 10/29/20 Page 10 of 18




prove unsuccessful, a party may request a conference with the Court. The party seeking discovery

shall promptly file on ECF a letter motion, no longer than three (3) pages, explaining the nature of

the dispute and requesting an informal conference. Such a letter must include a representation that

the meet-and-confer process occurred and was unsuccessful. If the opposing party wishes to

respond to the letter, it must submit a responsive letter, not to exceed 3 pages, within 3 business

days after the request is received. As specified in Judge Failla’s Rules, the parties should seek

relief in connection with discovery disputes in a timely fashion.

7.      ACCESS TO, AND USE OF, PROTECTED MATERIAL

        7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

produced by another Party or by a Non-Party in connection with this case only for prosecuting,

defending, or attempting to settle this litigation. Such Protected Material may be disclosed only

to the categories of persons, and under the conditions described, in this Order. When the litigation

has been terminated, a Receiving Party must comply with the provisions of section 13 below

(FINAL DISPOSITION). Protected Material must be stored and maintained by a Receiving Party

at a location and in a secure manner that ensures that access is limited to the persons authorized

under this Order.

        7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

information or item designated “CONFIDENTIAL” only to:

                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

information for this litigation;




                                               - 10 -
        Case 1:20-cv-04825-KPF Document 25 Filed 10/29/20 Page 11 of 18




               (b)   the officers, directors, and employees (including House Counsel) of the

Receiving Party to whom disclosure is reasonably necessary for this litigation;

               (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

to Be Bound” (Exhibit A);

               (d) the court and its personnel, including a mediator;

               (e) court reporters and their staff, professional jury or trial consultants, mock jurors,

and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

               (f)   during their depositions, witnesses in the action to whom disclosure is

reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

separately bound by the court reporter and may not be disclosed to anyone, except as permitted

under this Stipulated Protective Order; and

               (g) the author or recipient of a document containing the information or a custodian

or other person who otherwise possessed or knew the information.


       7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

Information or Items. Unless otherwise ordered by the court or permitted in writing by the

Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:




                                                - 11 -
         Case 1:20-cv-04825-KPF Document 25 Filed 10/29/20 Page 12 of 18




                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

information for this litigation;

                (b) House Counsel of the Receiving Party to whom disclosure is reasonably

necessary for this litigation;

                (c) Experts of the Receiving Party to whom disclosure is reasonably necessary for

this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

A);

                (d) the Court and its personnel;

                (e) Court reporters and their staff, professional jury or trial consultants, and

Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                (f) the author or recipient of a document containing the information, or a custodian

or other person, who otherwise possessed or knew the information; and

                (g) during their depositions, corporate representatives of the Disclosing Party to the

extent the “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information relates to

the topic(s) on which the corporate representative has been designated.

8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
        LITIGATION

        If a Party is served with a subpoena or a court order issued in other litigation that compels

disclosure of any information or items designated in this action as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that Party must, prior to

producing such information or items:

                (a) promptly notify in writing the Designating Party. Such notification shall

                                                - 12 -
        Case 1:20-cv-04825-KPF Document 25 Filed 10/29/20 Page 13 of 18




include a copy of the subpoena or court order;

                 (b) promptly notify in writing the party who caused the subpoena or order to issue

in the other litigation that some or all of the material covered by the subpoena or order is subject

to this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

                 (c) and cooperate with respect to all reasonable procedures sought to be pursued

by the Designating Party whose Protected Material may be affected.

       If the Designating Party timely seeks a protective order, the Party served with the subpoena

or court order shall not produce any information designated in this action as “CONFIDENTIAL”

or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by the

court from which the subpoena or order issued, unless the Party has obtained the Designating

Party’s permission. The Designating Party shall bear the burden and expense of seeking protection

in that court of its confidential material – and nothing in these provisions should be construed as

authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

another court.

9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
       LITIGATION

                 (a) The terms of this Order are applicable to information produced by a Non-Party

in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in connection with

this litigation is protected by the remedies and relief provided by this Order. Nothing in these

provisions should be construed as prohibiting a Non-Party from seeking additional protections.

                 (b) In the event that a Party is required, by a valid discovery request, to produce a

Non-Party’s confidential information in its possession, and the Party is subject to an agreement

with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                                                 - 13 -
        Case 1:20-cv-04825-KPF Document 25 Filed 10/29/20 Page 14 of 18




                   (1) promptly notify in writing the requesting party and the Non-Party that some

or all of the information requested is subject to a confidentiality agreement with a Non-Party;

                   (2) promptly provide the Non-Party with a copy of the Stipulated Protective

Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

the information requested; and

                   (3) make the information requested available for inspection by the Non-Party.

               (c) If the Non-Party fails to object or seek a protective order from this court within

21 days of receiving the notice and accompanying information, the Receiving Party may produce

the Non-Party’s confidential information responsive to the discovery request. If the Non-Party

timely seeks a protective order, the Receiving Party shall not produce any information in its

possession or control that is subject to the confidentiality agreement with the Non-Party before a

determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

burden and expense of seeking protection in this court of its Protected Material.

10.    FILING DESIGNATED MATERIALS WITH THE COURT

       Nothing in this order shall vary the requirements for filing under Seal imposed by the

Federal Rules of Civil Procedures, the Local Rules, or the Individual Rules of this Court. If a party

wishes to file with the Court any document, transcript or thing containing information which has

been designated “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY,” the Party shall designate the material as set forth herein and adhere to the procedures for

filing documents under Seal in the Local and Individual Rules of this Court, with the material

bearing the legend: “[CONFIDENTIAL, or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY] INFORMATION SUBJECT TO PROTECTIVE ORDER.”

        Filing the document under seal shall not bar any party from unrestricted use or



                                               - 14 -
        Case 1:20-cv-04825-KPF Document 25 Filed 10/29/20 Page 15 of 18




dissemination of those portions of the document that do not contain material designated

“CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If a filing

party fails to designate information as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY,” any party who in good faith believes that designation and filing

under seal is required by this Protective Order may move the Court to file said information under

seal within 5 days of learning of the defective filing. Notice of such designation shall be given to

all parties. Nothing in this provision relieves a party of liability for damages caused by failure to

properly file Designated Material under seal.

11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

       If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

Material to any person or in any circumstance not authorized under this Stipulated Protective

Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

Agreement to Be Bound” that is attached hereto as Exhibit A.

12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

       MATERIAL

       When the inadvertent or mistaken disclosure of any information, document, or thing

protected by privilege or work-product immunity is discovered by the Producing Party and brought

to the attention of the Receiving Party, the Receiving Party's treatment of such material shall be in

accordance with Federal Rule of Civil Procedure 26(b)(5)(B). In accordance with the terms of

Federal Rule of Evidence 502, such inadvertent or mistaken disclosure of such information,



                                                - 15 -
        Case 1:20-cv-04825-KPF Document 25 Filed 10/29/20 Page 16 of 18




document, or thing shall not by itself constitute a waiver by the Producing Party of any claims of

privilege or work-product immunity. However, nothing herein restricts the right of the Receiving

Party to challenge the Producing Party’s claim of privilege if appropriate within a reasonable time

after receiving notice of the inadvertent or mistaken disclosure.

13.    MISCELLANEOUS

       12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to

seek its modification by the court in the future.

       12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective

Order, no Party waives any right it otherwise would have to object to disclosing or producing any

information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

Party waives any right to object on any ground to use in evidence of any of the material covered

by this Protective Order.

14.     FINAL DISPOSITION AND DESTRUCTION OR RETURN OF MATERIALS

        Within 60 days after the final disposition of this action, as defined in paragraph 4, each

Receiving Party must return all Protected Material to the Producing Party or destroy such material.

As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

summaries, and any other format reproducing or capturing any of the Protected Material.

        Whether the Protected Material is returned or destroyed, the Receiving Party must submit

a written certification to the Producing Party (and, if not the same person or entity, to the

Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all

the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

not retained any copies, abstracts, compilations, summaries or any other format reproducing or

capturing any of the Protected Material.



                                                - 16 -
         Case 1:20-cv-04825-KPF Document 25 Filed 10/29/20 Page 17 of 18




         Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

 correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

 and expert work product, even if such materials contain Protected Material. Any such archival

 copies that contain or constitute Protected Material remain subject to this Protective Order as set

 forth in Section 4 (DURATION).



 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

  DATED: October 29, 2020                 By:           s/John N. Ellison
                                                 REED SMITH LLP
                                                 John N. Ellison
                                                 Matthew D. Rosso (admitted pro hac vice)
                                                 Attorneys for Plaintiff
                                                 CHEFS’ WAREHOUSE INC.


  DATED: October 29, 2020                 By:          s/Christopher Finazzo
                                                FINAZZO COSSOLINI O’LEARY MEOLA &
                                                HAGER, LLC
                                                Christopher S. Finazzo
                                                Attorneys for Defendant
                                                EMPLOYERS INSURANCE COMPANY OF
                                                WAUSAU

This confidentiality agreement does not bind the Court or any of its
personnel. The Court can modify this stipulation at any time. The
Court will retain jurisdiction over the terms and conditions of this
agreement only for the pendency of this litigation. Any party wishing
to make redacted or sealed submissions shall comply with Rule 6(A) of
this Court's Individual Rules of Civil Procedure.

Dated:       October 29, 2020                            SO ORDERED.
             New York, New York



                                                         HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE
                                                - 17 -
        Case 1:20-cv-04825-KPF Document 25 Filed 10/29/20 Page 18 of 18




                                           EXHIBIT A

               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

       I, _______________________________________ [print or type full name], of

_________________________________________________ [print or type full address], declare

under penalty of perjury that I have read in its entirety and understand the Confidentiality

Stipulation and Protective Order that was issued by the United States District Court for the

Southern District of New York on _________________, 2020, in the case of Chefs’ Warehouse,

Inc. vs. Employers Insurance Company of Wausau, No. 1:20-cv-04825(KPF)(SLC). I agree to

comply with and to be bound by all the terms of this Confidentiality Stipulation and Protective

Order, and I understand and acknowledge that failure to so comply could expose me to sanctions

and punishment in the nature of contempt. I solemnly promise that I will not disclose in any

manner any information or item that is subject to this Confidentiality Stipulation and Protective

Order to any person or entity except in strict compliance with the provisions of this Order.

       I further agree to submit to the jurisdiction of the United States District Court for the

Southern District of New York for the purpose of enforcing the terms of this Stipulated Protective

Order, even if such enforcement proceedings occur after termination of this action. I hereby appoint

___________________________________ [print or type full name] of

________________________________________________ [print or type full address and
telephone number] as my New York agent for service of process in connection with this action or
any proceedings related to enforcement of this Stipulated Protective Order.
Date: _______________________

City and State where sworn and signed: _______________________________________

Printed name: ___________________________

Signature: ____________________________
